Citation Nr: 0705378	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence (claimed as loss of use of a creative organ due to 
service-connected bilateral hernia repairs).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
micronystagmus (claimed as decreased vision due to trauma).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for depression due to 
impotence.

5.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia repair.

6. Entitlement to a compensable evaluation for residuals of a 
left inguinal hernia repair.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1980 and then served in the United States Army 
Reserve until 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In January 2006, the Board held that, under the provisions of 
38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006), good or sufficient cause was shown to advance the 
veteran's appeal on the Board's docket.

In February 2006, the Board remanded the veteran's case to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge ("Board hearing").  The veteran 
was scheduled for a Board hearing conducted via 
videoconference in February 2007, but failed to report and 
did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

Further, the Board notes that in a November 2006 rating 
decision, the RO denied the veteran's claim for compensation 
for residuals of back injury under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005).  The veteran has not yet perfected an 
appeal as to this claim, although, in a February 2007 written 
statement, the veteran's accredited service representative 
included it among the issues for appellate consideration.  
Nevertheless, if the veteran wishes to file a notice of 
disagreement as to the RO's November 2006 determination, 
either he or his representative should submit a timely 
written statement to that effect to the RO.

Additionally, the Board notes that, in a March 1992 
unappealed decision, the Board denied the veteran's claim for 
service connection for impotence.  He now seeks to reopen his 
claim for service connection for impotence (claimed as loss 
of use of a creative organ due to service-connected bilateral 
hernia repairs).  However, a new etiological theory does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (where a prior claim for service connection 
has been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required).  

Also, the Board notes that new VA medical evidence dated 
through November 2006 was added to the record since the RO 
issued the June 2004 supplemental statement of the case 
(SSOC).  The records reflect the veteran's treatment for 
currently diagnosed psychiatric disorders that include 
dysthymia.  The Board has determined that these records do 
not relate to, and have no bearing on, the veteran's 
increased rating claims or on his claim for service 
connection for depression due to impotence.  See 38 C.F.R. 
§ 20.1304(b) (2006).  As such, there is no need to remand 
these matters for initial review by the RO.

The issues of service connection for a back disorder, and 
whether new and material evidence has been received to reopen 
the veteran's claims for service connection for impotence 
(claimed as loss of use of a creative organ due to service-
connected bilateral hernia repair) and micronystagmus 
(claimed as decreased vision due to trauma) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Service connection is not currently in effect for 
impotence.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
depression due to impotence related to his active military 
service.

3.  The objective and probative medical evidence of record 
demonstrates that the residuals of the veteran's service-
connected right inguinal hernia repair consist of no report 
of inguinal masses and objective medical evidence of a well-
healed scar with no recurrence of the hernia.

4.  The objective and probative medical evidence of record 
demonstrates that the residuals of the veteran's service-
connected left inguinal hernia repair consist of reports of 
tenderness, attributed to non-service-connected epididymitis, 
and objective medical evidence of two well-healed scars with 
no recurrence of the hernia.


CONCLUSIONS OF LAW

1.	Depression due to impotence was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.	The schedular criteria for a compensable rating for 
residuals of a right inguinal hernia repair have not 
been met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
4.118, Diagnostic Code (DC) 7338, 7806 (2002), effective 
prior to August 30, 2002; 38 C.F.R. § 4.118, DC 7806 
(2006), effective August 30, 2002.

3.	The schedular criteria for a compensable evaluation for 
residuals of a left inguinal hernia repair have not been 
met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, 4.118, DC 
7338, 7806 (2002), effective prior to August 30, 2002; 
38 C.F.R. § 4.118, DC 7806 (2006), effective August 30, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in a March and 
November 2006 letters, the RO provided the veteran with 
notice consistent with the Court's holding in Dingess.  
Further, as the appellant's claims for service connection and 
compensable ratings for residuals of hernia repairs are being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In an August 2001 letter, issued prior to the February 2002 
rating decision, and in August 2003 and November 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  We therefore conclude 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the February 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the September 2003 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II. Service Connection

B. Factual Background and Legal Analysis

Under 38 U.S.C.A. §1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. 

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2006); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records reflect that when examined for 
enlistment into service in 1977, a psychiatric abnormality 
was not noted and the veteran was found qualified for active 
service.

A June 1978 service examination report is not referable to a 
finding of a psychiatric abnormality.

A September 1980 clinical entry reflects the veteran's 
complaints of depression.
On a report of medical history completed in November 1980, 
the veteran checked yes to having depression or excessive 
worry or nervous trouble of any sort and the examiner noted 
situational depression/anxiety described as mild.  When 
examined that day, a psychiatric abnormality was not noted.

Post service, VA medical records and examination reports, 
dated from 1981 to 2006, reflect the veteran's repeated 
hospitalizations and treatment for substance abuse (from 
December 1989 to January 1990, and in 1991, 1994, 2005 and 
2006), depression (October-November 1991) and, more recently, 
for post-traumatic stress disorder (PTSD) and dysthymia 
(September 2002, May-June 2005, July -August 2005, November 
2005, March 2006).  None of the medical records attribute the 
diagnosed dysthymia to service or to a service-connected 
disability.

The VA medical records also reveal that the veteran had a 
history of impotence.  A June 2004 VA outpatient record 
indicates that the veteran said he was "not sure of the 
etiology" of his impotence.  Male erectile dysfunction was 
among the veteran's medical problems listed on a May 2005 VA 
discharge summary.

In an unappealed September 2004 rating decision, the RO 
denied the veteran's claim for service connection for PTSD. 

The veteran's only service-connected disabilities are his 
residuals of left and right inguinal hernia repairs.

The veteran has contended that service connection should be 
granted for depression due to impotence.  Although the 
evidence shows that the veteran currently has dysthymia, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that while 
mild situational depression and anxiety were noted on a 
November 1980 report of medication history, the first post 
service evidence of record of a diagnosed dysthymic disorder 
is from 2002, more than 20 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's dysthmia 
service or any incident of service has been presented.

Moreover, while the veteran claims to have depression due to 
impotence, service connection is not currently in effect for 
impotence, thus any claim he may raise for secondary 
disability is precluded by law at this time.  In fact, in 
June 2004, the veteran told a VA physician that he did not 
know the etiology of his impotence.  Moreover, while there is 
an application to reopen the claim of service connection for 
impotence, no competent evidence in the record attributes the 
depression to impotence.  As such, there would currently be 
no basis to allow the claim even if service connection were 
granted for impotence.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed depression due to impotence.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed and depression due to impotence.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
back disorder and depression.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
depression due to impotence is not warranted.


IV. Compensable Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected residuals of inguinal hernia repairs, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's residuals of left and right inguinal hernia 
repairs have each been rated as noncompensable under 38 
C.F.R. § 4.114, DC 7338 of the Rating Schedule.  Under this 
diagnostic code, a noncompensable rating is warranted where 
the inguinal hernia is small, reducible, or without true 
hernia protrusion.  Id.  A 10 percent rating is warranted 
where the inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt.  Id.  A 30 
percent evaluation is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  
Note: Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.  Id.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only, added for the second hernia, if the latter is of 
compensable degree.

In an August 1981 rating decision, the RO granted service 
connection and the non-compensable disability ratings for the 
residuals of the left and right inguinal hernia repairs.

In September 2001, the RO received the veteran's current 
claim for compensable ratings for his service-connected left 
and right hernia disabilities.

VA medical records reflect that in July 2001, the veteran was 
seen with an umbilical lump that caused intermittent pain.  
The diagnosis was symptomatic umbilical hernia for which an 
umbilical hernia repair was recommended.  He underwent 
surgical repair of a small, 1 centimeter defect in his 
umbilical area of the umbilica hernia.

An August 2001 VA outpatient surgical progress note indicates 
that the veteran was status post umbilical hernia repair in 
July 2001 and removal of a cyst in the back earlier in July 
2001.  His wounds were still tender.  He complained of pain 
in the left testicle that worsened when bending over.  On 
examination, his umbilical wound was clean, dry, and intact 
with a 3 millimeter (mm.) long area dehiscent but healing.  
Both testicles were present, the left lower than the right, 
not tender to palpation with no mass, and no hernia on 
coughing, bilaterally.  The assessment was status post skin 
surgery, healing well with testicular pain for which 
epididymitis was suspected.

In September 2001, the veteran underwent VA examination.  
According to the examination report, it was noted that in 
1978, the veteran underwent left and right inguinal hernia 
repairs.  In 1980, he underwent a repeat procedure on the 
left side.  In July 2001, he underwent umbilical hernia 
repair.  On examination, the veteran was observed to have 
bilateral inguinal hernia scars with no evidence of repeat 
hernia on examination.  There was no scar tenderness on the 
right.  There was positive tenderness of the left inguinal 
area consistent with epididymitis.  Left-sided scars included 
one that was 3 inches and flat, and another that was 4 inches 
and flat.  There was no tenderness at the scar site.  The 
right sided scar was 3.75 inches and flat without tenderness.  
The diagnoses were left and right inguinal hernia repaired 
without residual, and epididymitis.

A September 2001 VA surgical progress note indicates that the 
veteran complained of some hesitation while urinating.  There 
was no evidence of recurrence of inguinal hernia reported by 
the examining surgeon.

VA medical records indicate that in June 2004, the veteran 
underwent a physical examination in the outpatient clinic.  
There were no genitourinary masses noted or any umbilical 
hernia.  

Upon review of the probative and objective medical evidence 
of record, the Board concludes that the schedular criteria 
for compensable evaluations for the veteran's service-
connected residuals of left and right inguinal repairs are 
not warranted.  No inguinal hernia was found on the September 
2001 VA medical examination and no evidence of recurrence was 
observed.  There is no objective medical evidence of record 
to demonstrate that the veteran experienced a recurrence of 
either the left or right inguinal hernias or that he received 
treatment for the residuals of the left and right inguinal 
hernia disabilities.  To merit the next higher (compensable) 
rating of 10 percent under DC 7338 requires the existence of 
a hernia.  As there was no clinical evidence of recurrence of 
either the left or right inguinal hernia, compensable ratings 
are not warranted for either the left or right hernia 
disabilities.  Nor is there any clinical evidence to even 
remotely suggest that the veteran's umbilical hernia repair 
in July 2001 was in any way associated with or related to the 
service-connected inguinal hernia disabilities.

However, the veteran's left and right residuals of inguinal 
hernia repairs may also be rated on the basis of the residual 
scars from the hernia repair surgeries.  At the time of the 
veteran's claim, in September 2001, superficial, poorly 
nourished scars, with repeated ulceration, or superficial 
scars that were tender and painful on objective demonstrated 
warranted the assignment of 10 percent ratings.  38 C.F.R. 
§ 4.118, DCs 7803, 7804 (2001), effective prior to August 30, 
2002.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities, now codified at 38 C.F.R. § 
4.118 (2006).  Under the current DC 7801, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, warrant a 10 percent evaluation for an area or areas 
exceeding 6 square inches (39 sq. cm.).  Under the current DC 
7802, a 10 percent rating is warranted for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion for an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Under the current DC 7803, 
a 10 percent rating is warranted for unstable superficial 
scars. Under the current DC 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118 (2006).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

Under both the former and the current regulations, scars may 
also be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805, effective prior to 
and after August 30, 2002.

However, the Board finds that the appellant's service-
connected left and right hernia repair scars do not warrant 
the assignment of a compensable evaluation.  The evidence 
does not show that the appellant has functional loss due to 
any left or right inguinal hernia repair scar.  Diagnostic 
Code 7805, effective prior to or after August 30, 2002.  
Furthermore, there is no medical evidence of record 
documenting any complaints, findings, or diagnosis of any 
problem due to scarring or the finding of any scar large 
enough that it would warrant a compensable rating on the 
basis of size alone.  38 C.F.R. § 4.118 (2006).

Additionally, the evidence does not show that any one of the 
scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Although the 
September 2001 VA examiner noted positive tenderness of the 
left inguinal scar area, the examiner attributed it to non-
service-connected epididymitis.  Accordingly, a compensable 
rating is not warranted pursuant to DCs 7800, 7803, or 7804 
(effective prior to August 30, 2002).  With regard to the 
revised regulations, the evidence does not show that these 
disabilities cover an area or areas exceeding 6 square inches 
(39 sq. cm.), are superficial and unstable, or are painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to DCs 7800, 7801, 7803, or 7804 
(effective August 30, 2002).

The appellant has indicated that he should be assigned higher 
(compensable) ratings for his left and right inguinal hernia 
disabilities.  While the appellant contends that the service-
connected disorders have increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Compare Espiritu v. Derwinski, 
supra, and Massey v. Brown, 7 Vet. App. 204 (1994).  
Competent medical evidence is required.  Here, the objective 
medical evidence of record indicates no disabling 
manifestations from any of the service-connected left and 
right inguinal hernia post-operative residuals since the 
veteran filed his claim for increased ratings.

Accordingly, the Board finds that the appellant is not 
entitled to compensable evaluations for his service-connected 
left and right inguinal hernia disabilities.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected hernia 
disabilities.  Nor has he asserted an inability to work due 
to the disorders.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for depression due to impotence is denied.

A compensable rating for residuals of a right inguinal hernia 
repair is denied.

A compensable rating for residuals of a left inguinal hernia 
repair is denied.


REMAND

First, the veteran seeks service connection for a back 
disorder.  Service medical records, dated in October and 
November 1977 and from March to June 1978, reflect the 
veteran's complaints of recurring radiating lower back pain.  
The records also reveal that in October 1980 the veteran was 
hit in the left flank with a baseball bat and sustained a 
renal contusion to the left kidney. 

On a report of medical history completed in November 1980, 
the veteran checked yes to having recurrent back pain and the 
examiner said it was due to the veteran's renal contusion 
secondary to an assault in October 1980.  When examined that 
day, the veteran was noted to have a renal and left flank 
contusion due to the assault with a baseball bat with 
subsequent flank pain since.  

The post service VA medical records indicate that in July 
2001, the veteran had a cyst removed from his mid lower 
lumbar area.  The VA medical records reflect complaints of 
chronic low back pain.  A September 2001 VA surgical progress 
record indicates that the veteran was seen for follow up of 
complaints of intermittent low back and groin pain that 
shifted from left to right.  It was noted that imaging 
reports showed satisfactory vertebral height and alignment 
and disc spaces were normal.  The veteran reported some 
hesitation while urinating and a history of trauma to the 
back with kidney contusion was noted.  The surgeon noted that 
there was no problem with the veteran's vertebrate and no 
diagnosis was provided.

Results of a magnetic resonance image (MRI) of the veteran's 
lumbar spine performed in June 2004 include an impression of 
L4-L4 disc degeneration and mild diffuse disc bulge.  There 
was no significant canal stenosis.  There was L5-S1 minimal 
diffuse disc bulge, bilateral facet arthropathy.  

In a September 2004 unappealed decision, the RO declined to 
find that new and material evidence was received to reopen 
the veteran's claim for service connection for residuals of a 
left renal contusion.

X-rays of the veteran's lumbar spine taken in July 2005 were 
negative aside from minimal degenerative changes of the SI 
joints and acetabulum.  July and November 2005 VA discharge 
summaries include a diagnosis of chronic back pain.

Thus, in the interest of due process and fairness, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the etiology of any currently 
diagnosed back disorder found to be present, other than that 
associated with the residuals of the left renal contusion, if 
any.

Second, the veteran's service personnel records indicate that 
he served in the United States Army Reserve until June 1989.  
He appears to have been attached to the 3398th U.S. Army 
Reception Station Det 2 (USAREC STA, DET 2), in Kinston, 
North Carolina.  The Board is of the opinion that efforts 
must be made to both verify all periods of active and 
inactive duty for training and obtain the veteran's service 
medical records for his Reserve service.  

Third, in an unappealed August 1981 decision, the RO denied 
the veteran's claim for micronystagmus on the basis that 
while an eye contusion was noted in November 1977, the 
veteran apparently experienced no complications or sequelae.  
It was further noted that the veteran had bilateral visual 
acuity by reason of latent nystagmus that was said to have 
existed prior to service.  The RO found that micronystagmus 
was a constitutional or developmental abnormality for which 
service-connected compensable was unavailable.  In a March 
1992 decision, the Board denied the veteran's claim for 
service connection for impotence on the basis that service 
and post service medical records were not referable to 
impotence and an April 1990 VA examiner specifically 
indicated hat there was no causal relationship between the 
veteran's hernia repairs and his claimed impotence.

The veteran currently seeks to reopen his previously denied 
claims for service connection for impotence and 
micronystagmus.  During the pendency of the veteran's appeal, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed VA's duty to notify with respect to an appellant's 
claim to reopen.  In Kent, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Thus, the Kent 
Court found that, in the context of a claim to reopen, VA 
must look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the prior denial.  The question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.

In Kent, it was further held that the failure to provide 
notice of what constitutes material evidence would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  However, VA's failure to 
inform the claim of the necessity to submit new evidence will 
not always be prejudicial.

Here, the RO's August 2003 and November 2006 letters to the 
veteran was advised that the Veterans Claims Assistance Act 
affected his previously denied claims.  However, there is no 
indication that the RO provided the veteran with notice of 
the basis of the prior denials, that there needs to be new 
and material evidence submitted, and at least some discussion 
of what kind of evidence that might be submitted.

Thus, in the interest of due process and fairness, and 
consistent with the Court's holding in Kent v. Nicholson, 
supra, the Board is of the opinion that the veteran's claim 
as to whether new and material evidence has been received to 
reopen his previously denied claims for service connection 
for impotence (claimed as loss of use of a creative organ due 
to service-connected bilateral hernia repairs) and 
micronystagmus (claimed as decreased vision due to trauma) 
should be remanded to afford the RO the opportunity to 
provide the veteran with proper notice of the evidence and 
information necessary to reopen his claims.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with a 
letter notifying him of the evidence and 
information that is necessary to reopen his 
claims for service connection for impotence 
(claimed as loss of use of a creative organ 
due to service-connected bilateral hernia 
repair) and micronystagmus (claimed as 
decreased vision due to trauma) and of the 
evidence and information that is necessary 
to establish his entitlement to the 
underlying claims for the benefit he seeks.  
The letter should indicate that he needs to 
submit new and material evidence to reopen 
the previously denied claims for service 
connection for a impotence and decreased 
vision and it should clearly set forth (a) 
the bases of the prior denials of his 
claims, (b) that new and material evidence 
was needed; and (c) what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  

2.	The RO should contact the National 
Personnel Records Center and the commandant 
of the Department of the Army, 3398th US 
Army Reception Station (USAREC STA) DET 2, 
Route 7, Box 89-E, Kinston, North Carolina, 
28501, and any other appropriate state and 
federal agency, and request the veteran's 
Reserve service medical records and 
verification of all his periods of active 
and inactive duty for training while in the 
U.S Army Reserve. 

3.	The RO should obtain all VA medical records 
regarding the veteran's treatment since 
November 2006.

4.	Then, the veteran should be scheduled for 
appropriate VA examination(s) to determine 
the etiology of any currently diagnosed 
back disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail. 

a.	To the extent possible, the 
examiner(s) should separate any 
currently diagnosed back pathology 
from that associated with the 
veteran's residuals of a left renal 
flank contusion.

b.	If a back disorder is diagnosed, the 
examiner(s) is (are) requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50-50- probability) that any 
currently diagnosed back disorder was 
caused by military service (including 
findings noted in the October and 
November 1977 and March to June 1978 
service medical records), or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims files must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s), for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

d.	NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

5.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection 
for a back disorder, and his request to 
reopen his previously denied claims for 
service connection for impotence and 
mironystagmus.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the June 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.  Then, case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to afford the 
appellant due process of law by complying with new notice 
provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


